UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7704


ANTHONY LEON HOOVER-EL,

                    Plaintiff - Appellant,

             v.

MAURY CORRECTIONAL INSTITUTION,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00340-CCE-LPA)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Leon Hoover seeks to appeal the district court’s order adopting the report

and recommendation of the magistrate judge and dismissing Hoover’s 28 U.S.C. § 2241

(2018) petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on April 30, 2019. Hoover filed the notice of

appeal on October 23, 2019. ∗ Because Hoover failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       ∗
         For purposes of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Hoover could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2